IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40706
                         Summary Calendar



                       SELENA M. SLAUGHTER,

                                               Plaintiff-Appellant,

                              VERSUS

                      WEINER’S STORES, INC.,

                                               Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:99-CV-3
                       --------------------
                           May 31, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Selena M. Slaughter and Weiner’s Stores, Inc. (“Weiner’s”)

challenge the district court’s sua sponte decision to remand the

instant case to the state court where it was originally filed.   The

parties argue that remand was error and that this court has

jurisdiction to review the district court’s remand order.

     The district court’s final order specifies that remand was

done pursuant to 28 U.S.C. § 1441(c); consequently, this court has

jurisdiction to review the remand order.       See Metro Ford Truck

Sales, Inc. v. Ford Motor Co., 145 F.3d 320, 326 n.19 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 99-40706
                                   -2-

1998), cert. denied, 119 S. Ct. 798 (1999); Eastus v. Blue Bell

Creameries, L.P., 97 F.3d 100, 103-04 (5th Cir. 1996)p; 28 U.S.C.

§§ 1441(c), 1447(c) and (d).    The district court’s remand order is

reviewed for an abuse of discretion.      Metro Ford, 145 F.3d at 326.

     A review of the record indicates that the district court

abused its discretion in remanding the entire case.         Slaughter’s

federal claims should not have been remanded.       See Burks v. Amerada

Hess Corp., 8 F.3d 301, 304 (5th Cir. 1993), abrogated on other

grounds by Giles v. NYLCare Health Plans, Inc., 172 F.3d 332, 337-

38 (5th Cir. 1999). Her state-law claims similarly should not have

been remanded since they were not “separate and independent” of the

federal   claims.   See   §    1441(c);   Eastus,    97   F.3d   at   105.

Accordingly, the district court’s remand order is VACATED and the

case is REMANDED for further proceedings.

     VACATED AND REMANDED.